DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The current application is a CON of application number 16/556,973 which is now a US Patent number 11,153,112 B1.
Claim Interpretation
Claim 1 recites the limitation “… control the display to display a plurality of objects respectively indicating a plurality of external devices …” on line 8. Conventionally, the term plurality of objects would be interpreted as more than one and with that interpretation, the claim is reciting a limitation where the display will always include more than one object corresponding to more than one external device and this scenario will exclude the situation where there is only one object corresponding to one external device that will be displayed. Furthermore, an examination of the Applicant’s specification indicates no support for displaying a plurality (more than one) of objects. There is only support for display of one other object and a corresponding device that is either the TV or the portable device. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “display a plurality of objects …” on line 8, and dependent claims are rejected because of the ambiguity in the claim language. Conventionally, the term plurality of objects would be interpreted as more than one and with that interpretation, the claim is reciting a limitation where the display will always include more than one object corresponding to more than one external device and this scenario will exclude the situation where there is only one object corresponding to one external device that must be displayed. Clarification in claim language is required because Applicant may not want to limit the display to always more than one external device which excludes situations where there may be just one external device. 
Claim 4 recites the limitation “…executable object …” displayed on the user interface of the external device and claim 12 repeats the same limitation. However, there may be intervening steps omitted or that the Applicant is conflating two separate embodiments, one showing multiple devices in a list as shown in Figure 15B of the applicant’s disclosure and the other showing a user interface object for user input on an external device as shown in Figure 22b of the applicant’s disclosure. Clarification and clear support for the claim language is required. 
Claim 8 recites the limitation “…a notification message” and it is not clear what this limitation is referring to within the Applicant’s disclosure. Claim 8 as also claim 16 as a whole are vague and ambiguous. Claim 1 process steps appear to derive support from Figure 13 where controlling the display is to display a plurality of objects respectively indicating a plurality of external devices identified by the electronic device. However, it is not clear what the additional ‘notification message’ is and where the support for it within the Applicant’s disclosure. Clarity of claim limitations is a problem without which it is impossible to find support within Applicant’s disclosure as well as find clear mapping in the prior arts. 
Double Patenting
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-15 of U.S. Patent No. 11,153,112 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the current application are broader than and obvious variants of the ones that are patented and therefore, the patented claims anticipate the current claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 9-12, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Je-Hwan Seo (US 2016/0366468 A1, hereinafter Seo).
Regarding claim 1, an electronic device, comprising: a display; a memory configured to store instructions; at least one communication circuitry; and at least one processor configured to, [Figure 3B and Figure 2; see portable device] when executing the instructions:
reproduce multimedia content in the electronic device, [Figure 1B shows reproducing content on the portable device initially; see also Figure 8],
after the reproduction of the multimedia content in the electronic device, control the display to display a plurality of objects respectively indicating a plurality of external devices which is identified by the electronic device, [see 112 rejections; for examination purpose the limitation is interpreted as at least one of a plurality of objects is displayed; Figure 1B shows a display where the external device TV is identified for continuous play; see also Figure 5, Par.[0073] for receiving signal strength information or being in proximity with TV as precondition to identify the devices that are available for continuous play, Figure 18 shows the notification for continuous play from smart phone (electronic device) to TV (external device)],
in response to input to an object among the plurality of objects, authorize an external device indicated by the object to continuously reproduce the multimedia content, [Par.[0073] and Figure 1B describe checking to see if the external device (TV) is allowed to reproduce content shown on the electronic device; user input is received as shown in Figure 5 among other figures and corresponding description].
Regarding claim 2, Seo teaches the electronic device of claim 1, wherein the at least one processor is further configured to, when executing the instructions, control the display to display a list comprising at least one of the plurality of objects in a quick panel, [Figure 1B shows a display where the external device TV is identified for continuous play; see also Figure 18].
Regarding claim 3, Seo teaches the electronic device of claim 1, wherein the at least one processor is further configured to, when executing the instructions, identify, through the at least one communication circuitry, whether the plurality of external devices interlocked with the electronic devices are connectable with the electronic device, to identify the plurality of external devices, [see Figure 5, Par.[0073] for receiving signal strength information or being in proximity with TV as precondition to identify the devices that are available for continuous play; the claim term ‘interlocked’ is interpreted as pairing based on Applicant’s specification, for instance in Par.[0086]; Seo teaches NFC and Bluetooth as technologies used in Par.[0117], [0118]]. 
Regarding claim 4, Seo teaches the electronic device of claim 1, wherein the at least one processor is further configured to: in response to identifying that the external device is authorized to continuously reproduce the multimedia content, display, through at least one display of the external device, a user interface comprising at least one executable object that controls the multimedia content which is being continuously reproduced in the external device; receive a user input to the at least one executable object; and control the multimedia content which is being continuously reproduced in the external device based on the user input, [claim language is broad and vague for the terms such as executable object; Figure 22 in Seo has input to wake-up the external device based on user input to selecting the external device (as recited in claim 1); see 112 rejection and examiner requires that the applicant identify exact support in their disclosure for the sequence of steps recited in claims 1 and 4 together]. 
Regarding claim 7, Seo teaches the electronic device of claim 1, wherein the at least one processor is further configured to: receive a drag input and control the reproduction of the multimedia content in the external device based on the drag input, [Par.[0127] describes that the user input include gestures such as drag to control the reproduction, see Figure 1B and other citations in claim 1]. 
Method claim 9 corresponds to system claim 1 and is rejected as above.
Method claims 10-12, and 15 correspond to system claims 2-4, and 7 and are rejected as above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Akshay Kannan, (US 2014/0053078 A1, hereinafter Kannan).
Regarding claim 6, Seo teaches the electronic device of claim 1, wherein the at least one processor is further configured to and control the display of the plurality of objects to indicate the at least one external device, [see claim 1 citations];
Seo does not explicitly teach (to) identify at least one external device corresponding to a type of the multimedia content from among the plurality of external devices; 
Kannan in an analogous art teaches (to) identify at least one external device corresponding to a type of the multimedia content from among the plurality of external devices, [Abstract describes selecting a receiving device (external device) from a plurality of receiving devices that is capable of showing the type of multimedia content, file format for example, as further described in Par.[0044]; Figure 4 shows the workflow similar to the recited claim];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to augment Seo to select a device for continuous play based on content type. The motivation/suggestion would have been to load and provide shared content on the receiving device without any failure, [Kannan: Abstract].
Regarding claim 6, Seo teaches the electronic device of claim 1, and Seo does not explicitly teach wherein the at least one processor is further configured to identify a context of the multimedia content based on at least one of metadata of the multimedia content or an element configuring the multimedia content; and identify the external device based on the context of the multimedia content;
Kannan, in an analogous art, teaches to identify a context of the multimedia content based on at least one of metadata of the multimedia content or an element configuring the multimedia content; and identify the external device based on the context of the multimedia content, [Abstract describes selecting a receiving device (external device) from a plurality of receiving devices that is capable of showing the context of multimedia content, such as content characteristics (metadata of content), as further described in Par.[0044]; Figure 4 shows the workflow similar to the recited claim];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to augment Seo to select a device for continuous play based on context. The motivation/suggestion would have been to load and provide shared content on the receiving device without any failure, [Kannan: Abstract].

Method claims 13 and 14 are corresponding claims to claims 5 and 6 and are rejected as above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2012/0210346 provides support for identifying a plurality of devices capable of content replication and listing them on a display and further, selecting one of them similar to the Applicant’s disclosure in Figure 13 that appears to be the basis for claims 1 and 9 (see 112b rejection for this claim feature); Kannan reference cited as support for claims 5 and 6 also supports the notion of listing all available devices that are capable of content consumption and selecting one of them.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PADMA MUNDUR/Primary Examiner, Art Unit 2441